UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-4418




UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


BINICA NICOLE BROOKS,

               Defendant - Appellant.



                            No. 07-4419




UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


BENJAMIN STEVEN DAVIS,

               Defendant - Appellant.



                            No. 07-4999



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
          v.


BARRY ELIJAH DAVIS,

                Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:06-cr-00005-MJG)


Submitted:   August 27, 2008             Decided:   September 22, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan Royce Lee Bussard, Towson, Maryland; Andrew C. White,
SILVERMAN, THOMPSON, SLUTKIN & WHITE, Baltimore, Maryland; Martin
H. Schreiber, II, LAW OFFICE OF MARTIN H. SCHREIBER, II, LLC,
Baltimore, Maryland, for Appellants.    Rod J. Rosenstein, United
States Attorney, Stephanie A. Gallagher, Barbara S. Sale, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

          Binica Nicole Brooks, Benjamin Steven Davis (“Benjamin”),

and Barry Elijah Davis (“Barry”) appeal their convictions relating

to the production of counterfeit checks.     Brooks pled guilty to

conspiracy to commit bank fraud, in violation of 18 U.S.C. § 371

(2000); Benjamin pled guilty to bank fraud and aiding and abetting

such fraud, in violation of 18 U.S.C. §§ 2, 1344 (2000); and Barry

pled guilty to mail fraud, in violation of 18 U.S.C.A. § 1341 (West

2000 & Supp. 2008).    Finding no reversible error, we affirm.

          Maryland state troopers obtained a search warrant for

Benjamin’s residence, describing it as a single-family home.     When

the troopers executed the warrant in the early morning hours of

January 17, 2005, they found the first floor occupied, the second

floor empty, and a cluttered attic. After searching the residence,

the troopers seized evidence only from the first floor, where

Benjamin resided.     In the past, the first and second floors had

been rented as separate units, but at the time of the search the

second floor had been vacant for four months.

          The Appellants claim the search warrant was invalid

because it identified the residence as a single-family home when it

was a multi-unit dwelling.    We review factual findings underlying

a district court’s suppression determination for clear error and

the district court’s legal conclusions de novo.    United States v.




                                  3
Wilson, 484 F.3d 267, 280 (4th Cir. 2007) (citing Ornelas v. United

States, 517 U.S. 690, 699 (1996)).

             The Fourth Amendment provides that “no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the

persons or things to be seized.”          U.S. Const. amend. IV.          The

requirement for particularity “ensures that the search will be

carefully tailored to its justifications, and will not take on the

character of the wide-ranging exploratory searches the Framers

intended to prohibit.”        Maryland v. Garrison, 480 U.S. 79, 84

(1987). The particularity requirement is satisfied when an officer

in possession of a search warrant describing a particular place to

be searched can reasonably ascertain and identify the intended

place to be searched.       United States v. Owens, 848 F.2d 462, 463

(4th Cir. 1988) (citing Steele v. United States, 267 U.S. 498, 503

(1925)).     Even if the description of the place to be searched is

mistaken, there is no Fourth Amendment violation when the officers

executing    the   search   reasonably   believe   that   the   warrant   is

sufficiently particular and that they are searching the correct

location.    Garrison, 480 U.S. at 84-89.      An erroneous description

or a factual mistake in the search warrant will not necessarily

invalidate the warrant and the subsequent search.         Owens, 848 F.2d

at 463-64.




                                    4
             “The validity of the warrant must be assessed on the

basis of the information that the officers disclosed, or had a duty

to discover and to disclose, to the issuing Magistrate.” Garrison,

480 U.S. at 85.       We conclude the troopers conducted a reasonable

investigation of the residence for the search warrant under the

circumstances.       The investigation of the Davis residence occurred

late at night following Benjamin’s arrest.              The troopers thus did

not have access to official records other than tax records that

bore   no   indication    of   whether       the   property    was   a   multi-unit

dwelling.     The warrant’s description of the property as a single

family residence was buttressed by a physical assessment conducted

by Trooper Lee Link.        Although Link failed to notice that there

were two mailboxes, one black and the other white, affixed to the

residence and two doorbells on the doorframe, his ability to

discern the black mailbox and two doorbells was significantly

diminished by darkness and distance: he observed the residence at

night and from across the street.             Although he drove past the home

several     times,   he   understandably       kept   his     distance    to   avoid

detection.     Further, the black mailbox was camouflaged by the dark

coloring of the house, and the doorbells were small.                     Thus, both

would have been difficult to see at night from Link’s vantage

point.      Accordingly, the warrant was valid at the time of its

issuance regardless of the fact that it contained a factual error

about the character of the residence.


                                         5
          Appellants also claim that once the troopers entered the

residence, they should have known immediately it was a multi-unit

dwelling and should have terminated the search.       The troopers

testified they had no indication the residence was divided into

multiple units, although the district court noted they should have

noticed the potential use of the second floor as a separate unit.

Even if the residence was a multi-unit dwelling and the troopers

should have known it upon entry, their conduct did not violate the

Fourth Amendment.   There is no Fourth Amendment violation, despite

mistake or overbreadth in a warrant, if officers reasonably believe

the warrant is sufficiently particular and they are searching the

correct location.   Garrison, 480 U.S. at 84-89.   In other words,

upon discovering the residence was a multi-unit dwelling, the

troopers would have been obligated to limit their search to the

area specified in the warrant.     Id. at 86 (“If the officers had

known, or should have known, that the third floor contained two

apartments before they entered the living quarters on the third

floor, and thus had been aware of the error in the warrant, they

would have been obligated to limit their search” to the apartment

that was the subject of the warrant).     As the troopers focused

their search on the first floor where Benjamin resided and all the

evidence seized came from that area, the troopers’ actions were

reasonable and the district court correctly denied Appellants’

motion to suppress the evidence.


                                   6
            Accordingly,   we   affirm   Appellants’   convictions   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    7